                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 SUSAN CATHCART,
 Plaintiff,

 v.                                                               Case No. 18–CV–01465–JPG–DGW

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                         JUDGMENT

      This matter having come before the Court and Plaintiff having failed to effect service,

      IT IS HEREBY ORDERED AND ADJUDGED that the claims against Defendant

Commissioner of Social Security are DISMISSED WITH PREJUDICE.

      SO ORDERED.

Dated: September 3, 2019                     Margaret M. Robertie, Clerk of Court

                                             s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
             U.S. District Judge




                                             —1—
